 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDSt. Luke's General Hospital and Local No. 120, Ser-viceEmployees International Union,AFL-CIO,Petitioner.Case 19-RC-7419September22, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERS FANNING, JENKINS, AND PENELLOOn April 23, 1975, the Regional Director for Re-gion 19 issued a Decision and Order in the above-entitled proceedingin which he found the only ap-propriate unit to be one comprising all of theEmployer's currently unrepresented nonprofessionalemployees. Accordingly, he dismissed the petition onthe ground that Petitioner did not wish to participatein an election in such a unit. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations,Series 8, asamended, the Petitioner filed a request for review ofthe Regional Director's decision and the Employerfiled a brief in opposition.On May 21, 1975, by telegraphic order, the requestfor review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings: The Employer is aWashington corporation engaged in the operation ofan independent, community-owned, nonprofit, acutecare generalhospital inBellingham,Washington. Itis licensed to provide for 106 regular, general, acutecare beds and 6 skilled nursing facility beds. Peti-tioner seeks to represent a service and maintenanceunit comprising general services employees (house-keeping aides, laundry and linen aides, seamstresses,washers,maintenance I employees,maintenance IIemployees), materials department employees (centralsupply aides, materials secretary, storeroom manag-er,and purchasing agent), nursing services depart-ment employees (nurses aides, ward clerks, alsoknown as board secretaries, bedmakers, and operat-ing room technicians), dietary department employees(first cook, second cook, relief cook, diet assistant,diet aides, cafeteria aide, tray aides), laboratory em-ployees (lab aides and lab assistants), and respiratorytherapists in the respiratory department. The Em-ployer contends that the only appropriate unit mustinclude all its unrepresented nonprofessional em-ployees. There is no history of collective bargainingamongthe employees with regard to the petitioned-for unit. Currently, the Employer's laboratory tech-nologists are represented by the Petitioner in a sepa-rate unit; the registerednurses arerepresented by theWashington State Nurses Association; the x-raytechnicians are represented by the RadiologicalTechnicians at St. Luke's Hospital; and the licensedpracticalnurses arerepresented by the LicensedPractical Nurses Association. Petitioner stated that itiswilling to represent a unit of employees includingthemedical records department employees or anyunit smallerthan the one petitioned for (composed ofemployees within the petitioned-for unit), but itwouldnot agreeto participate in an election whichincluded the business office employees.The hospital employs approximately 270 employ-ees, of whom approximately 210 work full time. Onthe average, 60 percent of the beds are occupied, butthere are times when the occupancy reaches full ca-pacity. Currently represented are approximately 50RN's, 65 LPN's, 6 radiologic technologists, and 10laboratory technologists. There are approximately 20supervisors employed by the Employer. Accordingly,the petitioned-for unit encompasses approximately81 employees. There are approximately 40 unrepre-sentednonprofessional employeeswho are notsought by the Petitioner.The boardof trustees,a body of 40 people, is re-sponsible for major decisions as to personnel policyfor the hospital. This board elects an executive com-mittee of 12 to meet on a monthly basis with theadministrator of the hospital in providing directionand control over the institution.The Regional Director found that the petitioned-for unit of employees would serve only to fragmentunjustifiably the Employer's employees, in the cir-cumstancesof this case, since certain of the employ-ees are currently represented by various labor organi-zations in four separate units and the Petitioner seeksto establish a fifth unit comprising approximately 81employees, but not including approximately 40 otherunrepresented nonprofessional employees. The Re-gionalDirector dismissed the petition, finding thatall the currently unrepresented nonprofessional em-ployees share similar wages, hours, working condi-tions, and benefits; regularly interchange with eachother; and perform functionally integrated dutiesaimed at providing patient care from the time thepatient enters the hospital until the patient departsand all billing and insurance functions have beencompleted. However, we find that the employees inthe unit sought, together with the medical recordsdepartment employees and certain other employeeswhom the Employer would exclude, but excludingbusiness office clerical employees, is appropriate for220 NLRB No. 86 ST. LUKE'S GENERAL HOSPITAL489the reasons cited in the cases which have issued sub-sequent to the 1974 amendments to the Act whichexpanded its coverage to nonprofit hospitals.InNewington Children's Hospital,217 NLRB No.134 (1975), the Board found a unit of service andmaintenance employees including hospital clericalemployees,but excluding,inter alia,business officeclerical employees, to be appropriate. Therein, thehospital clericals (as contrasted with business officeclericals) were located geographically throughout thehospital,within various departments composed ofother service andmaintenance employees, andshared a community of interest with the service andmaintenance employees.InSt.Catherine'sHospital of Dominican Sisters ofKenosha,Wisconsin, Inc.,217 NLRB No. 133 (1975),the Board found appropriate a unit limited to busi-ness office clerical employees since such employeeseither performed "business" office functions or hadmore of a community of interest with business officeemployees than with employees in the other votingunits established in that decision. Employees in themedical records departments were not included inthat office clerical unit because they had more of acommunity of interest with employees in the serviceand maintenance unit.'InSisters of St. Joseph of Peace,217 NLRB No.135 (1975), medical records employees and wardclerks were found to be properly excluded from aunit limited to business office clerical employees de-spite their performance of clerical functions becausethey worked with different people on different typesof records for different immediate objectives; theywere not located in the central business office com-plex, did not share common supervision with thebusiness office employees, and did not appear toshare close working relationships sufficient to estab-lish a significant community of interest with the busi-ness office clerical employees.InMercy Hospitals of Sacramento, Inc.,217 NLRBNo. 131 (1975), the Board found that "[u]pon dueconsideration, we have decided that in the healthcare field, as in the industrial sphere, we shall contin-ue to recognize a distinction between business officeclerical employees, who perform mainly business-type functions, and other types of clerical employeeswhose work is more related to the function per-formed by personnel in the service and maintenanceunit and who have, in the past, been traditionally1 In agreeingwith the unit determination made herein, Member Penellodoes not rely on the decisionsinNewington Children's Hospitaland in StCatherine's Hospital of Dominican Sisters of Kenosha,Wisconsin, Inc, supra.InNewington,Member Penello dissented based on the exclusion therein oftechnical employees including LPN's from a service and maintenance unit.Likewise,in St. Catherine's,he dissented in part based on a separate unitfinding for technical employees including LPN's.excluded by the Board from bargaining units of busi-ness officeclerical employees. Thus, the Board hasconsistently recognized that the interests. of businessoffice clerical employees differ markedly from the in-terests of clerical employees who work in the produc-tion area and has declined to establish bargainingunits composed of the two clerical groups."After a careful reading of the record, it is clear tous that the business office clerical employees herein,who are located in a separate office, apparently arehired and fired by the hospital's controller who man-ages thebusiness office, and who do not share super-vision with any other employees, share a communityof interest as set out in the above-mentioned caseswhich sets them apart from the service and mainte-nance employees. Accordingly, we find that the unitpetitioned for appropriately excludes the business of-fice clerical employees, but that the medical recordemployees, herein, consistant withSisters of St. Jo-seph of Peace,must be included with the other em-ployees in the service and maintenance unit sought.We note that Petitioner stated that it is willing torepresent the medical records department employeesin such a unit.The parties also apparently disagree as to the sta-tus of the laboratory secretary (laboratory depart-ment); the medical stenographer (x-ray department);theEEG technician (EEG department); and themedicare coordinator and patient service coordina-tor (both under the administrative assistant). Thelaboratory secretary is a recent position which re-placed the medical stenographer or transcriptionist.The classification no longer requires skills pertainingto the transcription of medical terminology or rec-ords.Apparently, however, the laboratory secretaryisstilllocated in the laboratory, next to thepathologist's office and the duties continue to con-cern typing reports dictated by the pathologist andansweringquestions regarding the pathologist's bill-ings.The medical stenographer, whose desk and typ-ing station is located in the x-ray department adja-cent to one of the radiological rooms, types theradiological diagnoses dictated by the radiologist.We conclude that both the laboratory secretary andthe medical stenographer are hospital office clericalsand shall include them in the unit.The EEG technician records on a graph the electri-cal impulses from the different parts of the brain.The associate administrator of the hospital testifiedthat the technician does not exercise independentdiscretion of judgment in administeringthe test sinceitwas standardized, does not require a certification,and requires a formal training of only I week to amonth. Accordingly, we find that the EEG techni-cian is nota technical employee but must be includ- 490DECISIONSOF NATIONALLABOR RELATIONS BOARDed in the service and maintenance unit sought?The patient service coordinator, who is under thesupervision of the administrativeassistant, takes pa-tients' inventory (inquiresas tothe patients' opinionof the hospital'sservices),assists inthe daily occupa-tional therapy needs of extended care facility pa-tients, and primarily completes certain forms. Muchof this work is done with the medicare coordinator,also under the administrative assistant's supervision,who maintains charts assuring that the hospital meetsthe guidelines for providing health care to medicarepatients. There is no indication in the record of anyunique education or licensing requirements or that2Member Penello finds it unnecessary to pass on whetheror not the EEGtechnician is a "technical"employee since, in anyevent,he would includehim in the service and maintenance unit. See the dissentingopinionin Na-than and Miriam Barnert MemorialHospital Association d/bla Barnert Me-morial Hospital Center,217 NLRB No. 132 (1975).these employees utilize independent judgment or dis-cretion. Accordingly, we conclude that these employ-ees arehospital office clerical employees and we shallinclude them in the unit.On the basis of the foregoing, we find that a unit ofservice and maintenanceemployees including wardclerks, respiratory therapists, operating room aides,nurses aides,maintenanceemployees, housekeepingemployees,linendepartment employees, dietary em-ployees, central supply-storeroom employees, hospi-tal clerical employees, and medical records depart-mentemployees;but excluding office clericalemployees, guards, supervisors as defined in the Act,and all other employees constitute a unit appropriateforpurposes of collective bargaining within themeaning of Section 9(b) of the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]